

115 HR 1971 IH: Water Infrastructure Flexibility Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1971IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Smucker introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for integrated plan permits, to establish an Office of the Municipal Ombudsman, to
			 promote green infrastructure, and to require the revision of financial
			 capability guidance.
	
 1.Short titleThis Act may be cited as the Water Infrastructure Flexibility Act. 2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency.
		3.Integrated plans
 (a)Integrated plansSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
				
					(s)Integrated plan permits
 (1)DefinitionsIn this subsection: (A)Green infrastructureThe term green infrastructure means the range of measures that use plant or soil systems, permeable pavement or other permeable surfaces or substrates, stormwater harvest and reuse, or landscaping to store, infiltrate, or evap­o­trans­pi­rate stormwater and reduce flows to sewer systems or to surface waters.
 (B)Integrated planThe term integrated plan has the meaning given in Part III of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency and dated June 5, 2012.
							(C)Municipal discharge
 (i)In generalThe term municipal discharge means a discharge from a treatment works (as defined in section 212) or a discharge from a municipal storm sewer under subsection (p).
 (ii)InclusionThe term municipal discharge includes a discharge of wastewater or storm water collected from multiple municipalities if the discharge is covered by the same permit issued under this section.
								(2)Integrated plan
 (A)In generalThe Administrator (or a State, in the case of a permit program approved under subsection (b)) shall inform a municipal permittee or multiple municipal permittees of the opportunity to develop an integrated plan.
 (B)Scope of permit incorporating integrated planA permit issued under this subsection that incorporates an integrated plan may integrate all requirements under this Act addressed in the integrated plan, including requirements relating to—
 (i)a combined sewer overflow; (ii)a capacity, management, operation, and maintenance program for sanitary sewer collection systems;
 (iii)a municipal stormwater discharge; (iv)a municipal wastewater discharge; and
 (v)a water quality-based effluent limitation to implement an applicable wasteload allocation in a total maximum daily load.
								(3)Compliance schedules
 (A)In generalA permit for a municipal discharge by a municipality that incorporates an integrated plan may include a schedule of compliance, under which actions taken to meet any applicable water quality-based effluent limitation may be implemented over more than 1 permit term if the compliance schedules are authorized by State water quality standards.
 (B)InclusionActions subject to a compliance schedule under subparagraph (A) may include green infrastructure if implemented as part of a water quality-based effluent limitation.
 (C)ReviewA schedule of compliance may be reviewed each time the permit is renewed. (4)Existing authorities retained (A)Applicable standardsNothing in this subsection modifies any obligation to comply with applicable technology and water quality-based effluent limitations under this Act.
 (B)FlexibilityNothing in this subsection reduces or eliminates any flexibility available under this Act, including the authority of—
 (i)a State to revise a water quality standard after a use attainability analysis under section 131.10(g) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection), subject to the approval of the Administrator under section 303(c); and
 (ii)the Administrator or a State to authorize a schedule of compliance that extends beyond the date of expiration of a permit term if the schedule of compliance meets the requirements of section 122.47 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection).
								(5)Clarification of State authority
 (A)In generalNothing in section 301(b)(1)(C) precludes a State from authorizing in the water quality standards of the State the issuance of a schedule of compliance to meet water quality-based effluent limitations in permits that incorporate provisions of an integrated plan.
 (B)Transition ruleIn any case in which a discharge is subject to a judicial order or consent decree as of the date of enactment of the Water Infrastructure Flexibility Act resolving an enforcement action under this Act, any schedule of compliance issued pursuant to an authorization in a State water quality standard shall not revise or otherwise affect a schedule of compliance in that order or decree unless the order or decree is modified by agreement of the parties and the court..
			(b)Municipal ombudsman
 (1)EstablishmentThere is established within the Office of the Administrator an Office of the Municipal Ombudsman. (2)General dutiesThe duties of the municipal ombudsman shall include the provision of—
 (A)technical assistance to municipalities seeking to comply with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (B)information to the Administrator to help the Administrator ensure that agency policies are implemented by all offices of the Environmental Protection Agency, including regional offices.
 (3)Actions requiredThe municipal ombudsman shall work with appropriate offices at the headquarters and regional offices of the Environmental Protection Agency to ensure that the municipality seeking assistance is provided information—
 (A)about available Federal financial assistance for which the municipality is eligible; (B)about flexibility available under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and, if applicable, the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (C)regarding the opportunity to develop an integrated plan, as defined in section 402(s)(1)(B) of the Federal Water Pollution Control Act (as added by subsection (a)).
 (4)PriorityIn carrying out paragraph (3), the municipal ombudsman shall give priority to any municipality that demonstrates affordability concerns relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (5)Information sharingThe municipal ombudsman shall publish on the website of the Environmental Protection Agency— (A)general information relating to—
 (i)the technical assistance referred to in paragraph (2)(A); (ii)the financial assistance referred to in paragraph (3)(A);
 (iii)the flexibility referred to in paragraph 3(B); and (iv)any resources related to integrated plans developed by the Administrator; and
 (B)a copy of each permit, order, or judicial consent decree that implements or incorporates an integrated plan.
 (c)Municipal enforcementSection 309 of the Federal Water Pollution Control Act (33 U.S.C. 1319) is amended by adding at the end the following:
				
					(h)Implementation of integrated plans through enforcement tools
 (1)In generalIn conjunction with an enforcement action under subsection (a) or (b) relating to municipal discharges, the Administrator shall inform a municipality of the opportunity to develop an integrated plan, as defined in section 402(s).
 (2)ModificationAny municipality under an administrative order under subsection (a) or settlement agreement (including a judicial consent decree) under subsection (b) that has developed an integrated plan consistent with section 402(s) may request a modification of the administrative order or settlement agreement based on that integrated plan.. 
 (d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on each integrated plan developed and implemented through a permit, order, or judicial consent decree since the date of publication of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework issued by the Environmental Protection Agency and dated June 5, 2012, including a description of the control measures, levels of control, estimated costs, and compliance schedules for the requirements implemented through an integrated plan.
 4.Green infrastructure promotionTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (1)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and
 (2)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Environmental protection agency green infrastructure promotion (a)In generalThe Administrator shall ensure that the Office of Water, the Office of Enforcement and Compliance Assurance, the Office of Research and Development, and the Office of Policy of the Environmental Protection Agency promote the use of green infrastructure in and coordinate the integration of green infrastructure into, permitting programs, planning efforts, research, technical assistance, and funding guidance.
 (b)DutiesThe Administrator shall ensure that the Office of Water— (1)promotes the use of green infrastructure in the programs of the Environmental Protection Agency; and
 (2)coordinates efforts to increase the use of green infrastructure with— (A)other Federal departments and agencies;
 (B)State, tribal, and local governments; and (C)the private sector.
 (c)Regional green infrastructure promotionThe Administrator shall direct each regional office of the Environmental Protection Agency, as appropriate based on local factors, and consistent with the requirements of this Act, to promote and integrate the use of green infrastructure within the region that includes—
 (1)outreach and training regarding green infrastructure implementation for State, tribal, and local governments, tribal communities, and the private sector; and
 (2)the incorporation of green infrastructure into permitting and other regulatory programs, codes, and ordinance development, including the requirements under consent decrees and settlement agreements in enforcement actions.
 (d)Green infrastructure information sharingThe Administrator shall promote green infrastructure information sharing, including through an Internet website, to share information with, and provide technical assistance to, State, tribal, and local governments, tribal communities, the private sector, and the public regarding green infrastructure approaches for—
 (1)reducing water pollution; (2)protecting water resources;
 (3)complying with regulatory requirements; and (4)achieving other environmental, public health, and community goals..
			5.Financial capability guidance
 (a)DefinitionsIn this section: (1)AffordabilityThe term affordability means, with respect to payment of a utility bill, a measure of whether an individual customer or household can pay the bill without undue hardship or unreasonable sacrifice in the essential lifestyle or spending patterns of the individual or household, as determined by the Administrator.
 (2)Financial capabilityThe term financial capability means the financial capability of a community to make investments necessary to make water quality or drinking water improvements.
 (3)GuidanceThe term guidance means the guidance published by the Administrator entitled Combined Sewer Overflows—Guidance for Financial Capability Assessment and Schedule Development and dated February 1997, as applicable to the combined sewer overflows and sanitary sewer overflows guidance published by the Administrator entitled Financial Capability Assessment Framework and dated November 24, 2014.
 (b)Use of median household incomeThe Administrator shall not use median household income as the sole indicator of affordability for a residential household.
			(c)Revised guidance
 (1)In generalNot later than 1 year after the date of completion of the National Academy of Public Administration study to establish a definition and framework for community affordability required by Senate Report 114–70, accompanying S. 1645 (114th Congress), the Administrator shall revise the guidance described in subsection (a)(3).
 (2)Use of guidanceBeginning on the date on which the revised guidance referred to in paragraph (1) is finalized, the Administrator shall use the revised guidance in lieu of the guidance described in subsection (a)(3).
				(d)Consideration and consultation
 (1)ConsiderationIn revising the guidance, the Administrator shall consider— (A)the recommendations of the study referred to in subsection (c) and any other relevant study, as determined by the Administrator;
 (B)local economic conditions, including site-specific local conditions that should be taken into consideration in analyzing financial capability;
 (C)other essential community investments; (D)potential adverse impacts on distressed populations, including the percentage of low-income ratepayers within the service area of a utility and impacts in communities with disparate economic conditions throughout the entire service area of a utility;
 (E)the degree to which rates of low-income consumers would be affected by water infrastructure investments and the use of rate structures to address the rates of low-income consumers;
 (F)an evaluation of an array of factors, the relative importance of which may vary across regions and localities; and
 (G)the appropriate weight for economic, public health, and environmental benefits associated with improved water quality.
 (2)ConsultationAny revised guidance issued to replace the guidance shall be developed in consultation with stakeholders.
				(e)Publication and submission
 (1)In generalOn completion of the revision of the guidance, the Administrator shall publish in the Federal Register and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the revised guidance.
 (2)ExplanationIf the Administrator makes a determination not to follow one or more recommendations of the study referred to in subsection (c)(1), the Administrator shall include in the publication and submission under paragraph (1) an explanation of that decision.
 (f)EffectNothing in this section preempts or interferes with any obligation to comply with any Federal law, including the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
			